DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 28th, 2021 has been entered. Claims 1 – 4 are pending in the application.

Drawings
The drawings filed on January 31st, 2019 have been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2012/0196123) in view of Jane (US 5523293) and Liard (US 2017/0000239).
Regarding claim 1, Liu discloses a method for manufacturing a container comprising step of obtaining raw material, wherein the main raw material is a plurality of fibers extracted from natural plants (Para. 2; Para. 46 – 49) such that the toxic gas and smoke are not generated when the cosmetic container is burned (Para. 41), and residues of the burned cosmetic container are adapted to be naturally discomposed when buried, thereby achieving environmental effect (Para. 42); a step of mixing granulation after the step of obtaining raw material (Para. 44); the extracted fibers are configured to be mixed with a designated amount of starch and biological polymer additive (Para. 11; Para. 44), and the mixed compound is adapted to be granulated through a granulating machine to form into a plurality of granules (Para. 47 – 48); and a step of molding by injection, processed after the step of mixing granulation (Para. 49); the granules are sent into a processor, and the processor is configured to heat and melt the granules and to inject and fill the melted compound into a plurality of mold cavities of a forming mold; after proper cooling, the finished cosmetic container is took out from the forming mold (Para. 49; Para. 67 – discloses the granules are processed in an injection mold. The limitations above are part of a simple injection molding method known to a person of ordinary skill in the art). However, 
Yet, in a similar field of endeavor, Jane discloses a manufacturing method comprising steps of obtaining raw material fibers (Col. 1; lines 59 – 67), mixing granulation (Col. 9; lines 66 – 67) and molding by injection (Col. 10; line 2) to manufacture a biodegradable container (Abstract). Furthermore, Jane discloses adding vegetable gum to the mixture before granulation for the purpose of improving tensile strength, hardness, surface gloss and heat stability (Col. 4, lines 66 – 67).
It would have been obvious to one of ordinary skill in the art at the time to include a vegetable gum in the raw material mixture of Liu, as taught by Jane. One would be motivated to make this modification to improve tensile strength, hardness, surface gloss and heat stability (Col. 4, lines 66 – 67). However, these references do not disclose the cosmetic container adapted to receive a thinning plastic shell through the open end of the cosmetic container.
Yet in a similar field of endeavor, Liard discloses a container for a cosmetic product, particularly lipstick (Para. 1). Furthermore, Liard discloses that it is known in the art to design a cosmetic container comprising a housing (Fig. 1, ref. #34, ref. #20), with the cosmetic container designed to receive a thinning plastic shell (ref. #40) through an open end to enable the cosmetic container to be used as a cover (Fig. 1; Fig. 2; Para. 50 – 53).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention taught by Liu and Jane by adapting the cosmetic container to receive a thinning plastic shell through an open end, as Liard discloses that this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 2, Liu in view of Jane and Liard teaches the invention disclosed in claim 1, as described above. Furthermore, it would have been obvious to one of ordinary skill in the art to pulverize the fiber to an appropriate size as Liu discloses that it is necessary for the plant fiber composite pore to be an appropriate size (Para. 18 – 21).
Regarding claim 3, Liu in view of Jane and Liard teaches the invention disclosed in claim 1, as described above. Furthermore, Jane provides an example wherein the processor is a thermo-compressor (Col. 6; lines 59 – 61).
 Regarding claim 4, Liu in view of Jane and Liard teaches the invention disclosed in claim 1, as described above. Furthermore, Jane provides an example wherein the processor is an injection molding machine (Para. 49). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743